DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Pitzer on 6/9/22.
The application has been amended as follows: 
Please amend claim 1 as follows:
1. (Currently Amended) A system for generating a model of a tubular anatomical structure, the system comprising: an anatomical measurement wire ("AMW") configured to be navigated through the anatomical structure of a patient, the AMW comprising at least one sensor; a tracking system configured to provide tracking data representing multiple positions of the sensor in a spatial coordinate system; and a computing device configured to: generate a data point cloud based on the tracking data; generate a parametric model corresponding to at least a portion of the anatomical structure based on the data point cloud; and store the parametric model in non-transitory memory.
Please amend claim 9 as follows:
9. (Currently Amended) The system of claim 1, further comprising a display device, wherein the computing device is further configured to generate a visualization of the anatomical structure based on the parametric model for display on the display device.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: 
an anatomical measurement wire ("AMW") configured to be navigated through the anatomical structure of a patient, the AMW comprising at least one sensor; 
a tracking system configured to provide tracking data representing multiple positions of the sensor in a spatial coordinate system; and 
a computing device configured to: generate a data point cloud based on the tracking data;
generate a parametric model corresponding to at least a portion of the vessel based on the data point cloud; and 
store the parametric model in non-transitory memory.
Regarding claim 11, the prior art doesn’t teach: 
storing, in one or more non-transitory computer-readable media, tracking data representing a spatial position of sensors operatively coupled to an anatomical measurement wire at a plurality of locations within a lumen the anatomical structure; 
generating a point cloud based on tracking data describing the anatomical measurement wire within the anatomical structure; 
generating a parametric model corresponding to the anatomical structure based on the point cloud; and 
storing the parametric model in the non-transitory computer-readable media.
Regarding claim 19, the prior art doesn’t teach: 
generate a data point cloud based on geometry data corresponding to geometry of an anatomical structure of a patient, the geometry data being generated based on tracking at least one sensor fixed to an anatomical measurement wire that is navigated through the anatomical structure of the patient; 
generate a parametric model corresponding to the anatomical structure based on the data point cloud; and 
generate a visualization of the anatomical structure based on the parametric model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DEKEL US20200197106A1, JOERGENSEN US20040186505A1, MERSCHON US20150164356A1, COSTELLO US20170112411A1, WEST US20140276002A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612